                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ANDREW C., ET AL.,                                CASE NO. 17-cv-02072-YGR
                                   7                  Plaintiffs,
                                                                                           ORDER GRANTING PLAINTIFFS’ MOTION
                                   8            vs.                                        FOR PARTIAL SUMMARY ADJUDICATION TO
                                                                                           ESTABLISH THE STANDARD OF REVIEW AS
                                   9     ORACLE AMERICA INC. FLEXIBLE BENEFIT              DE NOVO
                                         PLAN, ET AL.,
                                  10                                                       Re: Dkt. No. 59
                                                      Defendants.
                                  11

                                  12          On October 1, 2019, the Court heard oral argument on plaintiffs’ motion for partial
Northern District of California
 United States District Court




                                  13   summary adjudication to establish the standard of review as de novo, which was fully briefed.

                                  14   (Dkt. Nos. 59, 60, 61.) As stated on the record, and confirmed herein, having carefully considered

                                  15   the briefing and arguments submitted in this matter, plaintiffs’ motion for partial summary

                                  16   adjudication is GRANTED.

                                  17          This Order terminates Docket Number 59.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: October 3, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  21                                                      UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
